DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “each of the grid panels comprises a plurality of light emitting areas including an open light emitting section and a light blocking section; wherein each of the plurality of light emitting areas has the open light-emitting section formed as a perforate hole and the light blocking section formed as a non-perforated part”. 
It is unclear what structure the perforated parts are formed in. I.e. the limitation only sets forth designations of areas, not of structures. A “light emitting area” and “light emitting section” are areas of a structure, not structures themselves. The “nonperforated part” of “a light emitting area” has unclear structure. The Examiner has interpreted the limitation to set forth that the light emitting area has a light blocking film, wherein the open light emitting section is formed as a perforation in the light blocking film. 
Additionally the Examiner notes that the limitation “open light-emitting section formed as a perforated hole” that is further argued in the remarks. The limitations “open” and “perforated hole” appear to be redundant. The Examiner does not find anything in the disclosure to indicate that these are different limitations. It does not appear, in figure 2, that there is any form of “opening” in the light emitting section aside from not being covered by the light shielding film.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2015209104A)..
Regarding claim 1, Yoshida teaches a hidden light device for a vehicle (see fig. 3), comprising:
a grill having an outer surface forming a pattern composed of a plurality of grid openings (frame portion 43 has openings, divided by partitions 22; see annotated figure below for clarity);
grid panels (light shielding film 42) provided in some or all of the plurality of grid openings (formed in each grid opening), respectively, each of the grid panels being coupled to an associated grid opening in a same shape as that of the associated grid opening to form a surface of the associated grid opening (designated sections); and
an optical module (light sources 30) provided inside each of the grid panels to allow the grid panels to form the pattern of the grill when turned off, and to emit light through the grid panel when turned on so as to serve as lighting of the vehicle,
wherein each of the grid panels (42) comprises a plurality of light emitting areas (entire surface) including an open light emitting section (opening in light shielding film 42 forms emission surface 45) and a light-blocking section (light shielding film 42), and
wherein each of the plurality of light emitting areas has the open light emitting section formed as a perforated hole (perforated through the light shielding film 42) and the light blocking section formed as a nonperforated part (portion of not perforated part of light shielding film 42), and
wherein the light emitted from the optical module is emitted out of the grill through the light-emitting section.

    PNG
    media_image1.png
    417
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    416
    658
    media_image2.png
    Greyscale


Regarding claim 7, Yoshida teaches that the light-emitting section is positioned on an upper side of the associated grid opening, and the light-blocking section through which no light is transmitted is provided on a lower side of the associated grid opening (see fig. 3, opening sections are in the upper portion of the openings).

Regarding claim 8, Yoshida teaches that the optical module comprises:
a light source for emitting the light (LED 30); 
a reflector for reflecting the light from the light source (interior surface of 21 and 22, reflective); and 
a lens (inner lens 40) providing the associated grid opening in which the light reflected through the reflector is emitted to outside and formed to be identical to the pattern shape of the grill.

Regarding claim 9, Yoshida teaches that a plurality of the optical modules is provided on the grill (see fig. 3) and that the optical modules are configured to be turned on and off individually (control unit 60, see [operation] section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 201509104A, included in IDS).

Regarding claim 2, Yoshida teaches wherein: 
the optical modules are respectively provided inside some of the plurality of grid panels or all of the plurality of grid panels (all of the grid panels, see fig. 3).
	Yoshida does not teach that the grill is composed of the grid panels having a same pattern shape. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the same pattern shape of the grid panel partition to provide an aesthetic appearance and to guarantee an equivalent brightness, as is known and frequently relied upon in the art of illuminated grills. 
Regarding claim 4, Yoshida does not specifically teach that the grill and the grid openings corresponding to the optical module are in a rhombus shape.
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a rhombus pattern, as rhombuses are a well known shape in the art of grills and form a pleasing aesthetic.
Regarding claim 6, Yoshida does not specifically teach that an entire area of the light-emitting section is configured to exceed at least half or more of an entire area of the associated grid opening.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used light emitting sections larger than half of the area of the grid opening to maximize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art. 
Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Yoshida does not teach that “each of the light emitting areas has the open light emitting section formed as a perforated hole and the light blocking section formed as a non-perforated part”, the Examiner respectfully disagrees. 
The Examiner is unclear as to what the “perforated part” is a perforation of. I.e. Applicant is claiming an opening or hole, but is not clear what structure is an opening with respect to. The only recitation in the disclosure is that the perforated hole is formed in the light emitting area 110. But the light emitting area is a designation of a location, not a structure set forth. The Examiner notes that this issue was presented in the first office action mailed 8/20/2021 and discussed in the interview on 1/18/2022.
The Examiner’s best interpretation is that the perforations are formed in a light shielding film, where the nonperforated sections block the light. 
Regarding Applicant’s specific argument that asserts “the emission surface 45 is not an opening in the frame portion 43… but is instead the portion of the light transmitting plate 41 that is not covered by the light shielding film 42” and therefore Yoshida does not teach each of the light emitting areas having a perforated hole and nonperforated part, the Examiner respectfully disagrees. 
The emission surface 45 is both an opening in the frame portion 20 and an opening in the light shielding film 42. Additionally the claim does not set forth that the emission surface is an opening in the frame portion. 
The asserted “open light emitting section” that Applicant argues is an entirely redundant limitation as noted above. I.e. it is unclear the difference between “open light emitting section” and “perforated hole”. The emission surface of Yoshida is the opening in the frame with respect to the frame partitions and has an “open light emitting section formed as a perforated hole” with respect to the light shielding film.
Yoshida teaches a light emitting area (the cross section of the frame opening) that has a perforated hole (shown in annotated fig. 6, portion without light shield) and a nonperforated hole (portion with light shield). 
In the interest of compact prosecution, the Examiner notes that the use of generic claim language that often refers to designated areas instead of structures of the claim renders the claim unclear and overly broad. The Examiner suggests setting forth specific structures instead of areas and to clarify the language by using less redundant language. I.e. the limitations “grid panel… grid openings… light emitting area… light emitting section… perforated hole” seem to be directed to increasing smaller portions of the same structure. The Examiner notes that, e.g. the “grid panel” only comprises a plurality of light emitting areas, there is no structure set forth for the grid panel itself or how it is related to the plurality of light emitting areas. Therefore the limitation “grid panel” is redundant and has been interpreted as “a plurality of light emitting areas…” as that is the only further description set forth. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875